EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Barry Stein on 09/24/2021.

The application has been amended as follows: 
Claim 1, line 14 recites in part “a first flexible filament connected to said panel” and is amended to recite “a first flexible filament connected to said sling”.
Claim 8 depends from claim 1 and is amended to depend from claim 7.  
Claim 8, lines 1-2 recite in part “wherein said hook-like member” and is amended to recite “wherein said hook member”.
Claim 12, lines 3-4 recite “said first portion” and is amended to recite “a first portion”.
Claim 13, lines 3-4 recite “said first portion” and is amended to recite “a first portion”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest an intra-abdominal liver retraction device comprising a sling formed of a flexible material and having a base edge, a pair of side edges tapering together from said base edge toward a leading edge, said 
Wik et al. (U.S. Publication No.2018/0263613 A1; hereinafter “Wik”) disclose the claimed invention except for a sling comprising a stiffening member extending across said sling between said side edges adjacent said base edge to enable said sling to be furled or otherwise gathered into a compact state adjacent said stiffening member so that said sling can be introduced through a small port into the abdomen, whereupon said sling can be opened into an un-gathered state.  Wik discloses a sling 102 comprising a reinforcement material 122.  However, the reinforcement material does not enable the sling to be furled or otherwise gathered into a compact state so that the sling can be introduced through a small port into the abdomen, whereupon said sling can be opened into an un-gathered state.

    PNG
    media_image1.png
    537
    826
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773